Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 11/15/2021 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-7, 9, 13, 15-17, 19, and 41-48 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “small molecule.”  The term "small molecule" is a relative term which renders the claim and the dependent claims indefinite.  The term "small" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Further regarding claim 3, claim 3 recites “wherein a base of PLGA is modified.”  The “base” of a polymer is not a term of art.  As the “base” of a polymer is not a term of art, It’s unclear what part of the PLGA is the base that is modified. 

Further regarding claim 6, claim 6 limits claim 1 with the phrase “wherein the surface coating is selected from the group consisting of polyethylene glycol (PEG), PEGcarboxylic acid, PEG-carboxylic acid-DMAB, and methoxy PEG.”  As the surface coating of claim 1 is limited to a surface coating of polyethylene glycol (PEG), it’s unclear how, now in claim 6, the surface coating is selected from the group consisting of polyethylene glycol (PEG), PEG-carboxylic acid, PEG-carboxylic acid-DMAB, and methoxy PEG.  As claim 6 appears to broaden claim 1, it’s unclear how claim 6 limits claim 1. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-7, 9, 13, 17, 19, and 41-48 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li (Journal of Controlled Release, 2001; IDS filed 11/15/2021).  Li teaches a mesoscale nanoparticle comprising a core comprising poly(lactic-co-glycolic acid) (PLGA) and a surface coating comprising polyethylene glycol (PEG) with a zeta potential of -16.1 mV (a surface charge between -40 mV to +40 mV), wherein the composition has an average diameter of 200 nm (abstract; Materials and methods).  The mesoscale nanoparticle is used to encapsulate bovine serum albumin for administration to a patient (Materials and 125I (a radionuclide; a PET tracer) non-covalently associated with the nanoparticle (Materials and methods).   The molecular weight of the PLGA is 45 kDa (from 7 kDa to 54 kDa ) (Materials and methods).  The molecular weight of the PEG is 5 kDa (Materials and methods).  The nanoparticles are monitored in vivo using 125I (a method for monitoring a patient, the method comprising administering the mesoscale nanoparticle composition to the patient, wherein the mesoscale nanoparticle composition comprises an imaging agent, and imaging the administered mesoscale nanoparticle composition) (Materials and methods).   As claims 41-47 only further limit the choice of targeted chemotherapeutic, metabolic targeting therapeutic, TGFbeta inhibitor, and therapeutic agent, but do not positively require the presence of a targeted chemotherapeutic, metabolic targeting therapeutic, TGFbeta inhibitor, therapeutic agent, and fluorescent molecule, Li is deemed to read on these claims, as the limitation in claim 1 “at least one of a therapeutic agent, a positron emission tomography (PET) tracer, a dye, and a fluorescent molecule” is satisfied by Li by 125I (a PET tracer

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1, 3-7, 9, 13, 15-17, 19, and 41-48 are rejected under 35 U.S.C. 103 as being unpatentable over Li (Journal of Controlled Release, 2001; IDS filed 11/15/2021) in view of Xia (Journal of Materials Chemistry B, 2014; IDS filed 11/15/2021).  Li teaches a mesoscale nanoparticle comprising a core comprising poly(lactic-co-glycolic acid) (PLGA) and a surface coating comprising an ethylene glycol with a zeta potential of -16.1 mV (a surface charge between -40 mV to +40 mV), wherein the composition has an average diameter of 200 nm (abstract; Materials and methods).  The mesoscale nanoparticle is used to encapsulate bovine serum albumin for administration to a patient (Materials and methods).  
Li fails to teach association of at least one therapeutic agent.

It would have been obvious to one of ordinary skill in the art at the time the invention was made to encapsulate doxorubicin in the bovine serum albumin of the mesoscale nanoparticles of Li.  The rationale for this is that Xia teaches nanoparticles comprising doxorubicin encapsulated with bovine albumin may be used for delivery of doxorubicin.  By incorporating doxorubicin in the bovine serum albumin of the mesoscale nanoparticles of Li, the nanoparticles could be used for the treatment of cancer.  The expectation of success is high, as Xia teaches that its composition has long-term stability and provides localized release of doxorubicin which enhances the efficiency of killing cancer cells.  It would have been obvious to administer the doxoxorubicin-containing nanoparticle thus made to a patient for the treatment of cancer.   Regarding instant claim 15, although Li and Xia fail to teach a method of treating a patient, the method comprising administering the mesoscale nanoparticle composition to a patient suffering from or susceptible to a disease or condition affecting the kidney, virtually the entire human population has a kidney and thus virtually the entire human population is susceptible to a disease or condition affecting the kidney.  Thus, although Li and Xia fail to teach a method of treating a patient susceptible to a disease or condition affecting the kidney, it would have been obvious to administer the doxoxorubicin-containing nanoparticle for the treatment of cancer, and the patient population having cancer overlaps nearly completely with the patient population susceptible to a disease or condition affecting the kidney, and thus the method of administering the doxoxorubicin-containing nanoparticle for the treatment of cancer rendered obvious by Li and Xia is a method of treating patient susceptible to a disease or condition affecting the kidney.  

1, 3-7, 9, 13, 15-17, 19, and 41-48 are rejected under 35 U.S.C. 103 as being unpatentable over Li (Journal of Controlled Release, 2001) in view of Xia (Journal of Materials Chemistry B, 2014) in further view of US 20140294897 to Westergaard.
Li and Xia fail to teach a method of treating a patient, the method comprising administering the mesoscale nanoparticle composition to a patient suffering from a disease or condition affecting the kidney.
Westergaard teaches doxorubicin is used for the treatment of renal carcinoma (a disease or condition affecting the kidney) (paragraph 118).
It would have been obvious to one of ordinary skill in the art at the time the instant invention was made to use the mesoscale nanoparticle of Li and Xia for the treatment of renal carcinoma. The rationale for this is that the prior art teaches that doxorubicin is used for the treatment of renal carcinoma. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL W DICKINSON whose telephone number is (571)270-3499.  The examiner can normally be reached on M-F 9 AM to 7:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL W DICKINSON/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        
November 18, 2021